PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Braganhol et al. 
Application No. 16/964,919
Filed: July 24, 2020
For: NANOMETRIC PHARMACEUTICAL COMPOSITION IN THE FORM OF LIPOSOMES OR NANOEMULSION CONTAINING SPECIFIC SEQUENCES OF INTERFERENCE RNA
:
:
:
:	DECISION ON PETITION
:
:
:
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 24, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed March 7, 2022. The issue fee was timely paid on June 6, 2022. Accordingly, the application became abandoned on June 7, 2022. A Notice of Abandonment was mailed on June 8, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of eight inventor Oaths or Declarations; (2) the petition fee of 1,050; and (3) a proper statement of unintentional delay.  

The Office also acknowledges receipt of the Information Disclosure Statement (IDS) filed on June 24, 2022.

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at 
(571) 272-7151. Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.
 


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions